Elliott, C. J.
This was a suit to subject the rents and profits of the real estate of the wife, Maria Cunningham, to the payment of a debt contracted by her during coverture, for a stock of milliner’s goods purchased hy her for her daughter. The court sustained a demurrer to the complaint. The correctness of that ruling is the question presented in this court.
The contract had ho connection with the real estate of the wife. The debt ivas not contracted for its repairs or improvement, or to secure to her its use and enjoyment. Nor does it appear that she intended thereby to charge, the rents and profits of her estate.
The contract was void at law, and, under the ruling in Kantrowitz v. Prather, at this term, is not such aii one as equity will enforce against the rents and profits of the wife’s separate estate.
It follows,that there is no error in the ruling of the Circuit Court on the demurrer.
Judgment affirmed, with costs.